Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
Response to Amendment
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. (CN 201821189406; US 2020/0194425 is used as a tentative translation).
Regarding claim 1, Long (figures 4-12) discloses an electrostatic protection structure configured to discharge static electricity of a function circuit comprising a plurality of signal lines, the electrostatic protection structure comprising: 
a discharge electrode (L); 
a plurality of electrostatic protection units (M1, M4 and M2, M3) electrically coupled to the discharge electrode, 
wherein each of the plurality of electrostatic protection units comprises a first thin film transistor (M2) and a second TFT (M3); the first TFT comprises a first gate, a first source, and a first drain; the second TFT comprises a second gate, a second source, and a second drain; the first gate (of M1) and the first drain (figure 4) are electrically connected to each other and both electrically connected to one of the plurality of signal lines (S); the first source (of M1) is directly electrically connected to the second drain (of M4; figure 4); the first drain (of M1) is directly electrically connected to the second source (of M4); the second gate is electrically connected to the discharge electrode, and the second gate is electrically connected to the second drain; 
the second drains of two adjacent of the plurality of electrostatic protection units (of M4 and M2) are directly electrically connected to each other, and the second gates and the second drains of the two adjacent static electricity protection units are electrically connected by a bridge structure (figures 7-8).  
Regarding claim 3, Tsai et al. (figure 4) discloses wherein the second gate of each of the plurality of electrostatic protection units is reused as a part of the discharge electrode. 
The limitations "reused as a part of the discharge electrode" are regarded as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Regarding claim 4, Long (figures 4-12) discloses a thin film transistor (TFT) substrate defining a display area and a non-display area surrounding the display area, the TFT substrate comprising: 
a substrate; 
a plurality of signal lines on the substrate (scan and data lines); and 
an electrostatic protection structure on the substrate and in the non-display area, the electrostatic protection structure comprising: 
a discharge electrode (L); 
a plurality of electrostatic protection units electrically coupled to the discharge electrode, 
wherein each of the plurality of electrostatic protection units comprises a first thin film transistor (M2) and a second TFT (M3); the first TFT comprises a first gate, a first source, and a first drain; the second TFT comprises a second gate, a second source, and a second drain; the first gate (of M1) and the first drain (figure 4) are electrically connected to each other and both electrically connected to one of the plurality of signal lines (S); the first source (of M1) is directly electrically connected to the second drain (of M4; figure 4); the first drain (of M1) is directly electrically connected to the second source (of M4); the second gate is electrically connected to the discharge electrode, and the second gate is electrically connected to the second drain; 
the second drains of two adjacent of the plurality of electrostatic protection units (of M4 and M2) are directly electrically connected to each other, and the second gates and the second drains of the two adjacent static electricity protection units are electrically connected by a bridge structure (figures 7-8).  
Regarding claim 5, Long (figures 4-12) discloses wherein the discharge electrode locates in the non-display area and extends around the display area to be an enclosed pattern.  
Regarding claim 7, Long (figures 4-12) discloses wherein a portion of the plurality of signal lines extends in a X direction, and other of the plurality of signal lines extends in a Y direction intersecting with the X direction, a pixel unit is defined by two adjacent signal lines extending in the X direction and two adjacent signal lines extending in the Y direction; a third TFT and a pixel electrode are formed in the pixel unit; the signal lines extending in the X direction are gate scanning lines; and the signal lines extending in the Y direction are source signal lines.  
Regarding claim 11, Long (figures 4-12) discloses wherein the second gate of each of the plurality of electrostatic protection units is reused as a part of the discharge electrode.
The limitations "reused as a part of the discharge electrode" are regarded as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Gai et al. (US 2017/0104051).
Regarding claim 2, Long discloses the limitations as shown in the rejection of claim 4 above.  However, Long is silent regarding wherein both the first TFT and the second TFT are N-type TFTs or P-type TFTs.  Gai et al. (figure 9) teaches wherein both the first TFT and the second TFT are N-type TFTs or P-type TFTs (see at least paragraph 0044).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TFT as taught by Gai et al. in order to reduce damages to the array substrate. 
Regarding claim 10, Gai et al. (figure 9) teaches wherein both the first TFT and the second TFT are N-type TFTs or P-type TFTs (see at least paragraph 0044).  
Regarding claim 13, Gai et al. (figure 9) teaches display panel, comprising: the TFT substrate of claim 4, and a light-emitting element array on the TFT substrate, the light-emitting element array comprising a plurality of light-emitting units.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Lee et al. (US 2003/0020845).
Regarding claim 8, Long discloses the limitations as shown in the rejection of claim 4 above.  However, Long is silent regarding wherein each of the plurality of signal lines comprises opposite ends, each of the opposite ends is electrically coupled to one of the plurality of electrostatic protection units.  Lee et al. (figure 4) teaches wherein each of the plurality of signal lines comprises opposite ends, each of the opposite ends is electrically coupled to one of the plurality of electrostatic protection units.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrostatic protection structure as taught by Lee et al. in order to protect the input pads of the display from electrostatic charge. 
Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Ahn et al. (US 2005/0270454).
Regarding claim 8, Long discloses the limitations as shown in the rejection of claim 4 above.  However, Long is silent regarding the metal layers.  Ahn et al. (figures 12-18B) teaches a first metal layer on the substrate (302-322), a first insulating layer (144) on the substrate, a second metal layer (304-324) on the first insulating layer, and a second insulating layer (146) on the first insulating layer and covering the second metal layer, wherein the second gate of each of the plurality of electrostatic protection units is formed by the first metal layer; and the second drain of each of the plurality of electrostatic protection units is formed by the second metal layer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes as taught by Ahn et al. in order to simplify the manufacturing process. 
Regarding claim 9, Ahn et al. (figures 12-18B) teaches wherein the first insulating layer and the second insulating layer defines a first opening; the second insulating layer defines a second opening; a conductive layer is formed on the second insulating layer and extends into the first opening and the second opening to form the bridge structure. 
Regarding claim 12, Ahn et al. (figures 12-18B) teaches display panel, comprising: a color filter substrate; the TFT substrate of claim 4, and a liquid crystal layer between the TFT substrate and the color filter substrate (see at least paragraph 0007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAUREN NGUYEN/            Primary Examiner, Art Unit 2871